MEMORANDUM OPINION
                                        No. 04-10-00868-CR

                                       Eddie Louis NORMAN,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR1339B
                           Honorable Raymond Angelini, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 14, 2011

AFFIRMED

           Eddie Louis Norman pled guilty to the offense of deadly conduct and was placed on ten

years deferred adjudication community supervision. Norman’s court-appointed attorney filed a

brief containing a professional evaluation of the record in accordance with Anders v. California,

386 U.S. 738 (1967). Counsel concludes that the appeal has no merit. Counsel provided

Norman with a copy of the brief and informed him of his right to review the record and file his

own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.);
                                                                                   04-10-00868-CR


Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Norman did

not file a pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Norman wish to seek further review of this case by the Texas

Court of Criminal Appeals, Norman must either retain an attorney to file a petition for

discretionary review or Norman must file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of: (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 68.4.

                                                 Catherine Stone, Chief Justice

DO NOT PUBLISH




                                               -2-